Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to the papers filed on January 15, 2021. Claims 1 and 3-13 are currently pending. Claims 1, 5 and  8-12 have been amended, claim 2 has been canceled by Applicants’ amendment filed on January 15, 2021. No claims were newly added. 
Applicants election without traverse of Group V, claim(s) 11, drawn to a method for inducing differentiation of stem cells into beige adipocytes, in response to the restriction requirement of July 8, 2020 was previously acknowledged. The requirement for restriction between Groups I-V was previously  maintained and made FINAL.
Therefore, claims 1, 5 and  8-12 are currently under examination.
	Applicant’s representative was contacted on February 24, 2021 to amend claims 1 and 3 and  to cancel claim 4. Authorization for the examiner’s amendment was given by Kevin W. Raudebaugh on February 25, 2021.

Examiner’s amendment  

Claim 4 has been canceled. Claims 1 and 3 have been amended. 

Claim 1 has been rewritten as follows:
Claim 1. A method of inducing differentiation of human stem cells into beige adipocytes, comprising a step of contacting the human stem cells with isolated exosomes as an active ingredient, wherein said exosomes have been previously produced and released in the process of differentiating human adipose-derived stem cells into beige adipocytes by culturing human adipose-derived stem cells with a beige adipocyte differentiation medium, wherein said isolated exosomes express CD9 and CD8l and have a diameter from about 50 to 150 nm in size.

Claims 3 has been amended as follows:
claim 3, the phrase “wherein the stem cells” is replaced by ----- wherein human stem cells-----
Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest methods of inducing differentiation of human stem cells into beige adipocytes, comprising a step of contacting the human stem cells with isolated exosomes as an active ingredient, wherein the exosomes  are isolated from differentiating human adipose-derived stem cells into beige adipocytes, and wherein the exosomes express CD9 and CD8l and have a diameter from about 50 to 150 nm in size.
	The prior art of Sia et al., (U.S. Patent 10,335,437) discloses methods of culturing the white adipose tissue fragments in a bioreactor in the presence of factors that promote
brown adipose tissue differentiation and administration of  a therapeutically effective amount of the cultured tissue fragments to a subject (see claim 1 of U.S. Patent 10,335,437). As Applicants content, Table 2 of Sia shows that the medium used in the working examples to differentiate adipose stem cells into brown adipose tissue (BAT) comprises  rosiglitazone and a beta-adrenergic agonist but not exosomes. 

    PNG
    media_image1.png
    125
    716
    media_image1.png
    Greyscale

The skill artisan would not expect isolated exosomes secreted in the culture medium in process of inducing differentiation of human adipose-derived stem cells into beige adipocytes to be the active factor responsible for differentiation of human adipose-derived stem cells into beige adipocytes. Moreover, though administration of therapeutically effective amount of the cultured tissue fragments to a subject of Sia et al., may contain exosomes, the cultured tissue fragments to a subject of Sia et al., do not contain isolated exosomes expressing CD9 and CD8l and having a diameter from about 50 to 150 nm in size.


References made of record in a PTO-892 Form to complete the record

Sano et al., Biochemical and Biophysical Research Communications 445 (2014) 327–333. Sano teaches that hypoxia-derived exosomes promote lipid accumulation in recipient 3T3-L1 adipocytes, compared with those produced under normoxic conditions. Moreover, fatty acid synthase (FASN) levels were increased in undifferentiated 3T3-L1 cells treated with FASN-containing hypoxic adipocytes-derived exosomes (abstract). Sano et al., does not explicitly teach differentiation of human adipose-derived stem cells (HASC) into beige adipocytes (BA) which is characterized by expression of the protein of UCP1.

Sia et al., (U.S. Patent 10,335,437) discloses differentiation of adipose stem cells into brown adipose tissue (BAT)  by culturing adipose stem cells in the presence of factors “from about 2 to about 60 days, preferably 17 days and occurs so that functional markers of brown adipose thermogenesis, including uncoupled protein 1 (UCP1) and β3 adrenergic receptors (β3AR) are expressed .” (col. 3; lines 45-52).  During a telephonic interview on February 25, 2021, applicant concedes that culturing human adipose-derived stem cells for 3 weeks with a beige adipocyte differentiation medium is routine and well known in the art. 

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/KR2017/000019, filed January 2, 2017, which claims priority to Korean Application No. 10-2016-0009513, filed January 26, 2016. Filing of a certified translated copy of the Korean Application No. 10-2016-0009513, filed on January 12, 2021 is acknowledged. 
The terminal disclaimer filed on 1/12/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent Application No. 15/429,462 filed on 2/10/2017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
 	In view of Applicants’ amendment of claims 1, and 8-9 and cancelation of claims 2 and 4, the rejection of claims 1, 3 and 5-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

                                                    Claim Rejections - 35 USC § 103	In view of Applicants’ amendment of claims 1, and 8-9 and cancelation of claims 2 and 4, the rejection of claims 1, 3 and 5-13 under 35 U.S.C. 103(a) as being unpatentable over Sia et al., (US Pub. 2015/0202234; filing date July 10, 2014; of record) and Baglio et al., (Stem Cell Research & Therapy (2015) 6:127; of record IDS filed 7/8/2020) and Choi et al (Journal of Controlled Release 222 (2016) 107–115; Epub 2015; Dec 14; of record IDS filed on 7/26/2018). 

35 U.S.C. 112(a)- Written Description
	In view of Applicants’ amendment of claims 1, and 8-9 and cancelation of claims 2 and 4, the rejection of claims 1, 3 and 5-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.

Provisional Double Patenting
In view of Applicants’ terminal disclaimer over claims 8-17 filed 6/17/2019 of copending Application No. 15,429,462,  the provisional rejection of claims 1, 3 and 5-13 on the ground of nonstatutory obviousness-type double patenting over copending Application No. 15,429,462, has been withdrawn.  
Conclusion
Claims 1, 3 and 5-13 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633